IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-20688
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

KELVIN WAYNE ROBINSON,

                                     Defendant-Appellant.

                         ---------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-97-CR-275-1
                         ---------------------
                             June 30, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Kelvin Wayne Robinson has filed

a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Robinson has moved this court

to dismiss court-appointed counsel and to appoint a new attorney

for appeal.    Robinson’s motion for appointment of substitute

counsel is DENIED.    Our review of the brief filed by counsel and

of the record discloses no nonfrivolous point for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the APPEAL IS

DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.